DETAILED ACTION
This communication is in response to the application filed on 5/22/20 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/20 and 12/28/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 8, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALSBROOKS (U.S. Pub. No. 2015/0026038) (“Alsbrooks”).

Regarding claim 1, Alsbrooks discloses [a] method of transforming lending rules into a common format, the method comprising: 
receiving, at a server, a first rule from a client device, wherein the first rule comprises an outcome variable, and an outcome value; (Alsbrooks, paragraph 27, teaches a customizable loan origination technique performed by a computing device, including accepting plural sets of rules for approving or disapproving loans; Alsbrooks, FIG. 107, illustrates a rule “AF > MaxAF” in a row that includes a variable “Result” and a value “FAIL”)
creating a normalization grid comprising: (Alsbrooks, FIG. 107 (reproduced herein), illustrates a grid displaying all the rules in a loan decision matrix)

    PNG
    media_image1.png
    609
    812
    media_image1.png
    Greyscale

a header row including an identification of the outcome variable; (Alsbrooks, FIG. 107, illustrates a grid including a header row with the identifiers “ID”, “Name”, “Type”, “Rule”, “Eval Expression”, and “Result”)
a first column associated with the outcome variable; and (Alsbrooks, FIG. 107, illustrates the variable “Result” in a column)
a first row corresponding to the first rule, (Alsbrooks, FIG. 107, illustrates a first row for a first rule AF > MaxAF) the first row comprising: 
the outcome value in the first column (Alsbrooks, FIG. 107, illustrates the outcome value “FAIL” in the “Result” column). 


Regarding claim 2, Alsbrooks discloses the invention of claim 1 as discussed above. Alsbrooks further discloses wherein the first rule further comprises a first test comprising a test variable, a first comparison operator, and a first comparison value; (Alsbrooks, FIG. 107, illustrates that the rule includes comparing the variable AF to MaxAF to determine if AF is greater than MaxAF)
wherein the normalization grid further comprises a second column associated with the test variable and the first comparison operator; and (Alsbrooks, FIG. 107, illustrates the “Rule” column)
wherein the first row further comprises the first comparison value in the second column (Alsbrooks, FIG. 107, illustrates that the comparison is made to the value MaxAF).
Claims 9 and 15 are respective system and medium claims corresponding to claim 2 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3, 4, 6, 7, 10, 11, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alsbrooks as applied to claims 2, 8, 9, 14, and 15 above, and further in view of Studer et al. (U.S. Pub. No. 2009/0327196) (“Studer”).

Regarding claim 3, Alsbrooks discloses the invention of claim 2 as discussed above. Alsbrooks further discloses receiving a variable identifier and a test value corresponding to a lending inquiry; (Alsbrooks, FIG. 107, illustrates that the variable AF is being tested by being compared to the value MaxAF)
evaluating the test value against the normalization grid based on the variable identifier, wherein the evaluating comprises: (Alsbrooks, FIG. 107, illustrates that the value 37767 is compared to the value 22000)
comparing the test value to the first comparison value in the first row at the identified column using the first comparison operator associated with the identified column; and (Alsbrooks, FIG. 107, illustrates the value 37767 is compared to the value 22000 using the greater than operator)
applying the outcome value of the first row to the outcome variable associated with the outcome value; and (Alsbrooks, FIG. 107, illustrates that the RESULT column outputs the value FAIL based on the comparison)
generating a lending response based on the outcome value (Alsbrooks, paragraph 5, teaches the outcomes of applying the rules are used for approving or disapproving loans).
Alsbrooks, FIG. 107, illustrates a set of rules, each rule including a single variable (e.g., AF) that is tested to determine a result. Yet, Alsbrooks does not disclose identifying a column based on the variable identifier corresponding to the test variable. However, Studer, paragraph 41, teaches that a rule can be entered in a spreadsheet format with trigger columns corresponding to available data values and rows corresponding to rule cases, i.e., sets of criteria that relate the available data values such that a rule applies to a given record if the data values of that record, for each trigger column in which the rule case has criteria, meets the triggering criteria. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alsbrooks to incorporate the teachings of Studer Studer, paragraph 37). 
Claims 10 and 16 are respective system and medium claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Alsbrooks, in view of Studer, discloses the invention of claim 3 as discussed above. Alsbrooks further discloses receiving a second rule from the client device; (Alsbrooks, FIG. 107, illustrates a second rule that compares the value of variable DTI to MaxDTI)
adding a second row to the normalization grid corresponding to the second rule; (Alsbrooks, FIG. 107, illustrates that the grid includes the second rule in a second row)
generating the lending response in response to a rule being satisfied by the test value and the variable identifier (Alsbrooks, paragraph 5, teaches the outcomes of applying the rules are used for approving or disapproving loans).
Alsbrooks does not disclose evaluating rules of the normalization grid According to a defined sequence. However, Studer, paragraph 43, teaches evaluating the rules in a rule set in order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alsbrooks to incorporate the teachings of Studer to evaluate the rules in order. Doing so would enable that once a rule is triggered, the other rule cases in that rule do not need to be evaluated (Studer, paragraph 43).
Claims 11 and 17 are respective system and medium claims corresponding to claim 4 and are similarly rejected.

Regarding claim 6, Alsbrooks discloses the invention of claim 2 as discussed above. Alsbrooks teaches a set of rules that each include a comparison operator and comparison value to determine an outcome. Yet, Alsbrooks does not disclose wherein the first rule further comprises a second comparison operator and a second comparison value; wherein the normalization grid further comprises a third column associated with the test variable and the second comparison operator; and wherein the first row further comprises the second comparison value in the third column. However, Studer, paragraph 41, teaches that a rule can be entered in a spreadsheet format with trigger columns corresponding to available data values and rows corresponding to rule cases, i.e., sets of criteria that relate the available data values such that a rule applies to a given record if the data values of that record, for each trigger column in which the rule case has criteria, meets the triggering criteria. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alsbrooks to incorporate the teachings of Studer to trigger the rule based on the variable AF being triggered. Doing so would enable a rule to include additional rules for additional outputs (Studer, paragraph 37).
Claims 13 and 19 are respective system and medium claims corresponding to claim 6 and are similarly rejected.

Regarding claim 7, Alsbrooks discloses the invention of claim 2 as discussed above. Alsbrooks further discloses wherein one or more columns in the normalization grid each corresponds to a respective test pair identifying a variable and a comparison operator; and (Alsbrooks, FIG. 107, illustrates a variable AF and a comparison operator).
Alsbrooks does not disclose wherein a row, corresponding to a rule of the normalization grid, comprises a null value at a column corresponding to a test pair that is undefined by the rule. However, Studer, paragraph 43, FIG. 2A, teaches a first row 210a that has criteria in only one column, which indicates that if the total number of frequent flier miles for a traveler is greater than 1,000,000, then that rule case applies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alsbrooks to incorporate the teachings of Studer to include multiple conditions for each rule and leaving certain conditions undefined. Doing so would enable applying the rule regardless of what value any other columns may have (Studer, paragraph 43).
Claim 20 is a medium claim corresponding to claim 7 and is similarly rejected.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alsbrooks and Studer as applied to claims 3, 10 and 16 above, and further in view of Danpour (U.S. Pub. No. 2002/0091629) (“Danpour”).

Regarding claim 5, Alsbrooks, in view of Studer, discloses the invention of claim 3 as discussed above. Alsbrooks teaches that a lender can set up matrices defining plural set of rules for plural acceptable loan structures, the process including designating plural parameters and values for those parameters representing plural structures for acceptable loans and determining which loans are to be offered to the borrower (see paragraph 25). Yet, Alsbrooks wherein the outcome value corresponds to a number of basis points, and wherein the generating of the lending response comprises: determining an annual percentage rate (APR) based on a base rate and the number of basis points; and generating the lending response comprising the determined APR. However, Danpour, paragraph 33, teaches calculating the APR based on a particular interest rate and the points a borrower is willing to pay. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alsbrooks to incorporate the teachings of Danpour to obtain a number of basis points to calculate the APR to offer a loan to a borrower. Doing so would enable the borrower to directly bid on loans (Danpour, paragraph 15).
Claims 12 and 18 are respective system and medium claims corresponding to claim 5 and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bramlage (see PTO892) teaches customized consumer loan product search system and method; Krajicek (see PTO892) teaches a system and method for issuing and managing flexible loans; Pinto (see PTO892) teaches a method for processing a secured collateral loan; Dykstra (see PTO892) teaches a lender direct credit evaluation and loan processing system; Prieston (see PTO892) teaches a method for rating lenders; Sinclair (see PTO892) teaches a system for selectively matching credit applicants with money lenders through a communication network; Warner (see PTO892) teaches a secured disintermediated system for seeking and acquiring funding; Shavit (see PTO892) teaches a networked loan market and lending Nice (see PTO892) teaches a mortgage broker system allowing broker to match mortgagor with multiple lenders; Kunzle (see PTO892) teaches a method for recommending financial products to a customer based on customer needs and preferences; Parthasarathy (see PTO892) teaches electronic lending and borrowing system; Peterson (see PTO892) teaches a method for matching loan consumers and lenders; Vinci (see PTO892) teaches a method for financing multiple asset classes of collateral; Gokhale (see PTO892) teaches a loan selection interface for a vehicle transfer transaction; Ericksen (see PTO892) teaches a method for offering consumer loans having customized terms for each customer; Dhar (see PTO892) teaches an automated loan processing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SHAHID K KHAN/Examiner, Art Unit 2178